In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  14-­‐‑1053  
SUZAN  GIENAPP,  
                                                            Plaintiff-­‐‑Appellant,  
                                         v.  

HARBOR   CREST,   a   not-­‐‑for-­‐‑profit   corporation,   and   MYRA  
CHATTIC,  
                                                 Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Western  Division.  
              No.  11  C  50325  —  Frederick  J.  Kapala,  Judge.  
                          ____________________  

         ARGUED  MAY  27,  2014  —  DECIDED  JUNE  24,  2014  
                   ____________________  

   Before   POSNER,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.  
    EASTERBROOK,   Circuit   Judge.   Suzan   Gienapp   worked   at  
Harbor   Crest,   a   residential   nursing   care   facility   in   Fulton,  
Illinois.  In  January  2011  she  told  Myra  Chattic,  its  top  man-­‐‑
ager,  that  she  needed  time  off  to  care  for  her  daughter,  who  
was  undergoing  treatment  for  thyroid  cancer.  Chattic  grant-­‐‑
ed  leave  under  the  Family  and  Medical  Leave  Act.  Employ-­‐‑
2                                                                    No.  14-­‐‑1053  

ees  are  entitled  to  as  much  as  12  weeks’  unpaid  leave  annu-­‐‑
ally   to   care   for   children   with   serious   health   conditions.   29  
U.S.C.   §2612(a)(1).   Harbor   Crest   acknowledges   that   Gie-­‐‑
napp’s   daughter   had   a   serious   health   condition,   a   term   de-­‐‑
fined   in   §2611(11).   While   on   leave,   Gienapp   mailed   in   an  
FMLA   form,   leaving   blank   a   question   about   the   leave’s   ex-­‐‑
pected  duration.  
     Harbor   Crest   did   not   ask   her   to   fill   in   the   blank   on   the  
form,  nor  did  it  pose  written  questions  as  the  12-­‐‑week  period  
progressed.  (The  parties  debate  whether  Harbor  Crest  asked  
for   a   return   date   by   phone   or   through   Gienapp’s   sister;   for  
current  purposes,  we  must  accept  Gienapp’s  position  that  it  
did   not.   The   absence   of   a   written   request   is   undisputed.)   A  
physician’s   statement   on   the   form   said   that   the   daughter’s  
recovery   was   uncertain,   and   that   if   she   did   recover   she  
would   require   assistance   at   least   through   July   2011.   Chattic  
inferred  from  this  that  Gienapp  would  not  return  by  April  1,  
her   leave’s   outer   limit,   and   in   mid-­‐‑February   Chattic   hired  
someone  else  in  her  stead.  When  Gienapp  reported  for  work  
on   March   29,   Chattic   told   her   that   she   no   longer   had   a   job.  
After   the   exhaustion   of   administrative   remedies,   this   litiga-­‐‑
tion  followed.  The  district  court  granted  defendants’  motion  
for   summary   judgment,   ruling   that   Gienapp   had   forfeited  
her   rights   under   the   FMLA   by   not   telling   Harbor   Crest   ex-­‐‑
actly  how  much  leave  she  would  take.  
     The   statute   requires   notice   to   the   employer   of   the   need  
for   leave.   Gienapp   gave   notice;   Chattic   granted   leave;   Har-­‐‑
bor   Crest   knew   that   it   was   governed   by   the   FMLA.   What  
Gienapp   did   not   do   was   provide   a  date  when   she   expected  
to   return   to   work,   though   the   form   called   for   that   infor-­‐‑
mation.  
No.  14-­‐‑1053                                                                    3  

   Because   her   daughter’s   status   was   changeable,   Gienapp  
could  not  have  given  a  firm  date;  the  Department  of  Labor’s  
regulations   call   her   situation   “unforeseeable”   leave.   The  
daughter  might  die  soon,  and  then  Gienapp  could  return  to  
work;   or   she   might   live   longer   (as   she   did;   her   cancer   is   in  
remission)   but   need   more   care   than   other   members   of   the  
family   could   provide.   If   that   occurred,   the   family   might   or  
might   not   hire   a   live-­‐‑in   nurse   to   handle   the   daughter’s  
needs.   The   date   on   which   a   medical   professional   would   re-­‐‑
place   Gienapp’s   assistance,   or   care   might   become   unneces-­‐‑
sary,  could  not  be  known  in  January  2011.  
     That   left   two   possibilities:   Gienapp   might   have   said  
something  like  “I  will  return  no  later  than  April  1,  and  earli-­‐‑
er  if  possible”  or  something  like  “I  will  stay  with  my  daugh-­‐‑
ter  as  long  as  necessary,  even  if  that  means  giving  up  my  job,  
but  will  return  by  April  1  if  things  work  out.”  As  we  under-­‐‑
stand   Harbor   Crest’s   position,   putting   either   of   these   state-­‐‑
ments   on   the   form   would   have   complied   with   the   FMLA’s  
notice   requirement   and   thus   held   Gienapp’s   job   open.   Yet  
neither   of   these   statements   would   have   given   Harbor   Crest  
materially   more   information   than   the   blank   box,   plus   the  
physician’s  statement  describing  the  daughter’s  medical  sta-­‐‑
tus.  It  is  hard  to  see  why  omitting  something  obvious  should  
have  such  a  striking  legal  effect—certainly  not  when  Harbor  
Crest  could  and  should  have  asked.  
     Foreseeable   leave   is   governed   by   29   C.F.R.   §825.302,  
which   directs   employees   to   tell   their   employers   how   much  
leave  they  need  and  adds  that  an  employer  must  inquire  fur-­‐‑
ther   if   an   employee’s   statement   is   inadequate.   29   C.F.R.  
§825.302(c).  We  discuss  the  notice  system  of  §825.302  in  Righi  
v.  SMC  Corp.,  632  F.3d  404  (7th  Cir.  2011).  (To  be  more  pre-­‐‑
4                                                                 No.  14-­‐‑1053  

cise,   Righi   discusses   the   2006   version.   Section   825.302   and  
related  regulations  have  since  been  amended.  The  2009  ver-­‐‑
sion  applies  to  Gienapp  and  the  2013  version  to  current  ap-­‐‑
plications.  These  amended  regulations  supersede  Righi  to  the  
extent  of  any  differences.)  But  Gienapp’s  application  is  cov-­‐‑
ered  by  §825.303,  which  deals  with  unforeseeable  leave.  And  
§825.303,  unlike  §825.302,  does  not  require  employees  to  tell  
employers   how   much   leave   they   need,   if   they   do   not   know  
yet  themselves.  
     Instead  of  requiring  notice  at  the  outset,  §825.303(c)  tells  
workers   to   comply   with   employers’   policies.   Employers  
may,  for  example,  require  updated  estimates  about  how  long  
leave   will   last.   The   employee   in   Righi   lost   after   turning   off  
his  cell  phone  and  not  responding  to  his  employer’s  repeat-­‐‑
ed   requests   for   information.   Harbor   Crest   told   Gienapp   to  
call  in  monthly,  and  it  is  conceded  that  she  did  so.  If  Harbor  
Crest  asked  for  any  extra  information  during  those  calls,  the  
record  does  not  reflect  undisputed  details;  we  assume  there-­‐‑
fore  that  Gienapp  complied  with  Harbor  Crest’s  policies.  We  
have   already   explained   why   we   must   assume   that   Harbor  
Crest’s   professed   attempts   to   reach   Gienapp   by   phone,   or  
though   her   sister,   either   never   occurred   or   were   unsuccess-­‐‑
ful.   On   the   summary   judgment   record,   therefore,   it   is   not  
possible   to   conclude   that   Gienapp   fell   short   under  
§825.303(c).   What   seems   to   have   happened   instead   is   that  
Chattic  drew  an  unwarranted  inference  from  the  physician’s  
statement  in  the  original  form  and  confused  the  anticipated  
duration  of  the  daughter’s  need  for  care  with  the  anticipated  
duration  of  Gienapp’s  absence  from  work,  even  though  the-­‐‑
se  are  logically  distinct.  Harbor  Crest  is  not  entitled  to  sum-­‐‑
mary   judgment   on   a   theory   that   Gienapp   failed   to   provide  
essential  information.  
No.  14-­‐‑1053                                                                                    5  

   Harbor  Crest  offers  two  other  arguments  in  support  of  its  
judgment.  It  is  entitled  to  do  this,  without  the  need  to  file  a  
cross-­‐‑appeal,  even  though  the  district  court  did  not  consider  
them.   See,   e.g.,   Massachusetts   Mutual   Life   Insurance   Co.   v.  
Ludwig,  426  U.S.  479  (1976).  Both  lines  of  argument  maintain  
that  Gienapp  did  not  qualify  for  any  FMLA  leave.  If  so,  the  
date-­‐‑of-­‐‑return  issue  becomes  irrelevant.  
    Section  2612(a)(1)(C)  provides  that  an  employee  may  take  
time  off  “[i]n  order  to  care  for  the  spouse,  or  a  son,  daughter,  
or  parent,  of  the  employee,  if  such  spouse,  son,  daughter,  or  
parent   has   a   serious   health   condition.”   No   one   doubts   that  
Gienapp   took   leave   as   a   result   of   the   illness   of   her   “daugh-­‐‑
ter”  as  ordinary  people  understand  that  word:  Trish  Hoff  is  
Gienapp’s  biological  child.  
   Harbor   Crest   observes   that   Hoff   was   emancipated,   an  
adult,  and  married;  it  contends  that  such  a  person  does  not  
count  as  a  “daughter”  no  matter  how  normal  people  use  that  
word.  “Son  or  daughter”  is  a  defined  phrase.  It  means:  
    a  biological,  adopted,  or  foster  child,  a  stepchild,  a  legal  ward,  or  
    a  child  of  a  person  standing  in  loco  parentis,  who  is—  

         (A)  under  18  years  of  age;  or  
         (B)   18   years   of   age   or   older   and   incapable   of   self-­‐‑care   be-­‐‑
         cause  of  a  mental  or  physical  disability.  

29   U.S.C.   §2611(12).   Trish   Hoff   is   over   18   but   in   2011   was  
“incapable   of   self-­‐‑care   because   of   a   …   physical   disability.”  
She   meets   the   definition   of   a   “daughter”.   But   Harbor   Crest  
does   not   want   us   to   apply   the   full   statutory   definition.   It  
contends   instead   that   Hoff   does   not   count   as   a   “daughter”  
because   she   was   married   and   Gienapp   was   no   longer  
“standing  in  loco  parentis”.  That  snippet  of  the  statute  is  not  
the   sole   means   of   qualifying   a   person   as   a   child,   however.  
6                                                                   No.  14-­‐‑1053  

Any   biological   child   is   treated   as   a   “son   or   daughter”   if   ei-­‐‑
ther  the  age  condition  or  the  disability  condition  is  satisfied.  
The  “in  loco  parentis”  language  is  preceded  by  “or”.  That  is  
to  say,  a  biological  child  or  an  adopted  child  or  a  foster  child  
or  a  stepchild  or  a  legal  ward  or  a  person  over  whom  the  em-­‐‑
ployee   is   acting   in   loco   parentis   can   be   a   statutory   “son   or  
daughter”;   it   is   unnecessary   to   satisfy   all   of   these   possibili-­‐‑
ties.  That  Gienapp  is  no  longer  in  loco  parentis  to  Trish  Hoff  
does   not   make   her   less   Gienapp’s   biological   child   (or   more  
capable  of  self-­‐‑care).  
     Just   a   few   months   ago,   we   rejected   an   invitation   to   re-­‐‑
strict   the   FMLA’s   definition   of   “care”   by   selective   omission  
of   statutory   terms.   Ballard   v.   Chicago   Park   District,   741   F.3d  
838   (7th   Cir.   2014).   It   is   no   more   appropriate   to   limit   the  
FMLA’s   definition   of   son   or   daughter.   The   United   States  
Code   is   enormous   and   contains   many   commands   or   limita-­‐‑
tions   that   might   not   be   reenacted   if   Congress   focused   on  
how  the  language  would  work  in  practice.  Our  job  is  to  en-­‐‑
force  the  text  on  the  books,  not  to  add  or  subtract  qualifiers  
that  a  litigant  thinks  would  make  the  statute  more  sensible.  
See,   e.g.,   Michigan   v.   Bay   Mills   Indian   Community,   134   S.   Ct.  
2024,   2033–34   (2014).   (Whether   defendants’   position   would  
make  the  statute  more  sensible  is  not  a  subject  on  which  we  
express  any  view.)  
   Harbor  Crest’s  other  theme  is  that  Gienapp  did  not  sup-­‐‑
ply  “care”  for  Trish  Hoff  at  all.  As  Harbor  Crest  sees  things,  
physicians   and   Hoff’s   husband   did   that.   According   to   Har-­‐‑
bor  Crest,  what  Gienapp  did  was  care  for  her  grandchildren,  
reducing   the   burdens   on   those   who   were   caring   for   her  
daughter.   The   FMLA   allows   leave   to   care   for   children   and  
No.  14-­‐‑1053                                                                 7  

parents,   but   not   grandchildren   and   grandparents.   That   dis-­‐‑
qualifies  Gienapp,  the  argument  wraps  up.  
     To   the   extent   Harbor   Crest   maintains   that   Gienapp   was  
not   entitled   to   leave   because   she   was   not   Hoff’s   “primary”  
caregiver,   the   argument   lacks   support   in   the   statute.   Em-­‐‑
ployees  are  entitled  to  leave  to  provide  “care”  for  their  chil-­‐‑
dren,  29  U.S.C.  §2612(a)(1)(C);  the  word  “primary”  is  just  not  
there,  and  we  can’t  add  it,  for  reasons  explained  above  and  
in   Ballard.   But   to   the   extent   Harbor   Crest   contends   that  
Gienapp  provided  care  exclusively  for  her  grandchildren,  the  
argument   has   a   statutory   basis.   What   it   lacks   is   a   basis   in  
undisputed   fact.   Gienapp   contends   that   she   provided   care  
for   both   her   child   and   her   child’s   children.   That   position  
cannot  be  rejected  on  summary  judgment.  Nor  could  we  re-­‐‑
ject  as  a  matter  of  law  an  argument  that  taking  care  of  Hoff’s  
children  supplied  some  “care”  to  Hoff  herself;  that  depends  
on  what  Gienapp  did  and  whether  caring  for  the  grandchil-­‐‑
dren  had  a  potential  benefit  for  the  daughter’s  health.  
     We  have  so  far  identified  three  issues  on  which  material  
disputes   of   fact   could   prevent   summary   judgment:   (1)   did  
Harbor   Crest   ask   Gienapp   in   February   2011   (before   hiring  
her  replacement)  to  supply  an  estimated  date  for  her  return  
to   work?;   (2)   did   Gienapp   ever   tell   Harbor   Crest   that   she  
would  not  return  on  or  before  April  1?;  (3)  did  Gienapp  pro-­‐‑
vide  care  for  her  daughter  as  well  as  for  her  grandchildren?  
It  remains  to  decide  whether  Harbor  Crest  has  done  what  is  
necessary   to   preserve   these   questions   for   further   proceed-­‐‑
ings  in  the  district  court.  
   The   first   and   second   issues   were   put   into   dispute   by  
Chattic,  who  testified  by  deposition  that  Gienapp  told  her  by  
phone  during  February  2011  that  she  planned  to  stay  home  
8                                                                     No.  14-­‐‑1053  

as  long  as  Hoff  needed  care,  which  could  be  July  2011  or  lat-­‐‑
er.  Gienapp  has  denied  that  she  said  any  such  thing.  But  al-­‐‑
though   there   was   a   material   dispute   in   the   district   court,  
Harbor  Crest’s  appellate  brief  lets  the  matter  drop.  Its  state-­‐‑
ment  of  facts  asserts  that  “the  only  information  regarding  the  
expected   duration   of   leave   [with]   which   Chattic   was   ever  
provided  was  the  verification  form  itself”  (emphasis  in  orig-­‐‑
inal).  The  brief  contains  several  similar  assertions.  Although  
it   also   relies   on   Chattic’s   deposition,   it   does   so   only   to   sup-­‐‑
port  the  proposition  we  have  just  quoted.  Harbor  Crest  has  
thus   waived   on   appeal   any   contention   that   Gienapp   told  
Chattic   in   February   2011,   or   at   any   other   time,   that   she  
would  not  return  by  the  April  1  deadline.  
     On   the   third   issue,   by   contrast,   Harbor   Crest   preserved  
its  position  in  its  appellate  brief.  Its  statement  of  facts  asserts  
that  “Gienapp  had  never  been  at  her  daughter’s  bedside  car-­‐‑
ing  for  her  daily  needs  but,  instead,  staying  at  Hoff’s  home,  
freeing  her  son-­‐‑in-­‐‑law  to  go  to  work,  and  taking  care  of  her  
grandchildren.”  This  is  consistent  with  Chattic’s  deposition.  
She  testified  that  Gienapp  “led  me  to  believe  …  that  she  was  
taking  care  of  her  grandkids”  rather  than  her  daughter.  Har-­‐‑
bor  Crest  asserted  in  its  motion  for  summary  judgment  that  
Gienapp  was  not  providing  any  care  to  Hoff.  
    Now   “led   me   to   believe”   may   be   inadequate;   it   matters  
what  Gienapp  said,  rather  than  just  what  impression  Chattic  
took   away.   More   important,   Harbor   Crest   conceded   in   the  
district  court  that  Gienapp  provided  some  care  to  her  daugh-­‐‑
ter.  It  accepted  her  submission  that  “[w]hile  on  leave  and  car-­‐‑
ing  for  her  daughter,  Gienapp  also  found  herself  in  a  position  
to  help  care  for  her  daughter’s  children”  (emphasis  added).  
The  FMLA  does  not  treat  care  of  grandchildren  as  disquali-­‐‑
No.  14-­‐‑1053                                                                   9  

fying,  if  the  employee  also  cares  for  an  eligible  relative  such  
as  a  daughter.  
      Harbor  Crest’s  concession  in  the  district  court  requires  us  
to  frame  the  issue  as  whether  a  combination  of  assistance  to  
one’s  daughter,  plus  care  of  grandchildren  that  could  take  a  
load   off   the   daughter’s   mind   and   feet,   counts   as   “care”   un-­‐‑
der  the  Act.  To  this  the  answer  must  be  yes.  Ballard  explains  
that   care   includes   psychological   as   well   as   physical   assis-­‐‑
tance   to   a   covered   family   member.   See   also   29   C.F.R.  
§825.116  (defining  “care”).  Harbor  Crest  has  never  contend-­‐‑
ed  that  Gienapp’s  assistance  to  other  members  of  the  family  
could  not  have  given  her  daughter  a  mental  boost.  A  person  
who   knows   that   her   family   is   well   looked-­‐‑after   has   an   im-­‐‑
portant   resource   in   trying   to   recover   from   a   medical   chal-­‐‑
lenge.   Doubtless   some   forms   of   familial   assistance   are   too  
tangential  to  hold  out  a  prospect  of  psychological  benefits  to  
a   covered   relative,   but   Harbor   Crest   does   not   contend   that  
Gienapp’s  aid  was  too  slight  to  qualify.  Given  its  concession  
in   the   district   court,   Harbor   Crest   must   stake   its   all   on   the  
proposition  that  devoting  any  time  to  the  care  of  grandchil-­‐‑
dren  disqualifies  a  person  from  FMLA  leave.  That’s  wrong.  
    It  follows  that  no  material  dispute  of  fact  remains  for  res-­‐‑
olution  in  the  district  court.  Gienapp  is  entitled  to  summary  
judgment  in  her  favor.  The  judgment  of  the  district  court  is  
reversed,  and  the  case  is  remanded  with  instructions  to  craft  
an  appropriate  remedy.